PUDLOWSKI, Judge.
Defendant’s appeal is from a conviction of a jury tried case in which the defendant was found guilty of stealing personal property of a value in excess of $50 and the trial court, having found him convicted of a previous felony, sentenced him to a term of five years.
The defendant contends among other errors that the trial court erred in instructing the jury at the outset of the case in terms not authorized by the Missouri Approved Instructions — Criminal. Although defendant properly and timely objected to the statements, the trial court continued with his remarks and noted the defendant’s timely objection. Defendant’s contention is well taken and we agree.
In State of Mo. v. Cross, 594 S.W.2d 609, No. 61799, Feb. 11,1980, our Supreme Court disapproved similar remarks given by the same circuit judge.
The court’s desire to inform the jurors is commendable and understandable, but the impromptu or extemporaneous remarks, comments and instructions delivered in this case are not acceptable. State of Mo. v. Cross, supra, p. 610.
To recite the facts of this case and extend this opinion any further is of no avail and would have no precedential value. S.Ct. Rule 84.16.
Reversed and remanded.
GUNN, P. J., and STEPHAN, J., concur.